Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of
October 3, 2012 (the “Separation Date”), by and between Martin E. Welch III
(“Executive”) and Visteon Corporation (the “Company”). The Company and Executive
are sometimes collectively referred to herein as the Parties and individually as
a Party.

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

1. Termination of Employment. Effective as of the Separation Date, Executive’s
employment and status as an officer with the Company and its affiliates
(including, without limitation, as Executive Vice President and Chief Financial
Officer of the Company) will terminate and Executive will cease to be an
employee and officer of any and all of the foregoing. In addition, effective as
of as the Separation Date, Executive hereby resigns from any and all
directorships Executive may hold with the Company’s affiliates. Executive agrees
to execute any and all documentation to effectuate such resignations upon
request by the Company, but he will be treated for all purposes as having so
resigned as of the Separation Date, regardless of when or whether he executes
any such documentation. As used in this Agreement, the term “affiliate” means
any entity controlled by, controlling, or under common control with, the
Company.

2. Accrued Benefits. The Company will pay and provide to Executive the following
payments and benefits:

(a) Salary and Vacation Pay. Within ten calendar days after the Separation Date,
the Company will issue to Executive his final paycheck, reflecting (i) his
earned but unpaid base salary through the Separation Date, and (ii) his accrued
but unused vacation pay through the Separation Date.

(b) Expense Reimbursements. Within 60 days following the Separation Date, the
Company will reimburse Executive for any reasonable unreimbursed business
expenses actually and properly incurred by Executive in connection with carrying
out his duties with the Company through the Separation Date, which expenses will
be submitted by Executive to the Company with supporting receipts and/or
documentation no later than 30 calendar days after the Separation Date.

3. Severance Benefits. In consideration of, and subject to and conditioned upon
Executive’s execution and non-revocation of the release attached as Exhibit A to
this Agreement (the “General Release”) and the effectiveness of that General
Release as provided in Section 4 of this Agreement, and provided that Executive
has fully complied with his obligations set forth in Section 1 of this Agreement
and continues to comply with his obligations pursuant to Sections 5 and 6 of
this Agreement, the Company will pay or provide to Executive the following
payments and benefits, which Executive acknowledges and agrees constitute
adequate and valuable consideration, in and of themselves, for the promises
contained in this Agreement:

(a) Lump Sum Cash Payment. The Company will pay to Executive a severance payment
in cash in the amount of $618,000, payable in a single lump sum.



--------------------------------------------------------------------------------

(b) Pro-Rata Bonus. The Company will pay to Executive the amount of Executive’s
annual incentive bonus, if any, for the 2012 performance period, which will be
earned and payable based on actual results in accordance with the terms of the
Company’s applicable annual incentive plan as if Executive’s employment had not
terminated (and with any subjective criteria deemed satisfied at target), except
that such incentive bonus amount, if any, will be prorated based on the fraction
the numerator of which will be the number of days employed during 2012 before
the Separation Date and the denominator of which will be 365 days. Any such
prorated annual incentive bonus will be paid to Executive at the same time that
2012 annual incentive bonuses are paid to other senior executives of the Company
and in any event no later than March 15, 2013.

(c) Equity Awards. The Parties acknowledge that Exhibit B provides a complete
and accurate listing of all outstanding restricted stock, stock options and
performance stock units held by Executive as of the Separation Date
(respectively, the “Restricted Stock”, “Options” and “PSUs”, and collectively,
the “Equity Awards”), along with the applicable vesting dates for the Equity
Awards. As of the Separation Date,

 

  (i) the 5,966 vested Options that were granted on October 17, 2011 and became
vested on April 17, 2012 will remain exercisable by Executive until October 3,
2013 (the date that is 365 days after the Separation Date) and, in addition, the
remaining 5,967 Options granted on October 17, 2011 that would otherwise have
become vested only if Executive’s employment had continued until October 17,
2012 will be treated as having vested as of the Separation Date and will remain
exercisable by Executive until October 3, 2013;

 

  (ii) Executive will vest in 12,533 of the shares of Restricted Stock that were
granted on February 28, 2012 (such number being a pro rata portion of the shares
of Restricted Stock granted on such date based on the number of months between
the date of grant of such Restricted Stock and the Separation Date);

 

  (iii) Executive will vest in a pro rata portion of the PSUs (based on the
number of months between the date of grant of such PSUs and the Separation
Date), if any, which will be earned based on actual results as determined in
accordance with the applicable award agreement, which PSUs, if any, will be paid
to Executive between January 1 and March 15, 2015; and

 

  (iv) the Equity Awards (or portions thereof) that remain unvested after the
application of Section 3(c)(i),(ii), and (iii) above (which include, for the
avoidance of doubt, all of the Options that were granted on February 28, 2012,
and the remainder of the shares of Restricted Stock that were granted on
February 28, 2012 and that are not vested pursuant to Section 3(c)(ii)) will
automatically be forfeited without further action by the Parties, and will be of
no further force or effect, as of the Separation Date.

(d) COBRA Benefits. If Executive elects to continue medical and dental coverage
in accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company will pay, on Executive’s behalf, the COBRA
premium contribution for twelve months, which premiums will be included in
Executive’s income for tax purposes to the extent required by applicable law and
the Company may withhold taxes from Executive’s other compensation for this
purpose (after which, Executive may continue at his sole expense in accordance
with the requirements of COBRA). Company contributions will cease after twelve
months or when Executive becomes covered under another plan, whichever is
earlier.

(e) Other Benefits. The Company will (i) provide Executive with outplacement
services for a period of six months following the Separation Date and at a cost
to the Company of not more than $25,000, such

 

2



--------------------------------------------------------------------------------

services to be provided by an outplacement services firm selected by the Company
and in accordance with the Company’s practices as in effect on the Separation
Date, (ii) pay to Executive $6,250 in a single lump within 30 calendar days
after the Separation Date, which amount represents the unspent portion of
Executive’s flexible perquisite allowance for 2012, and (iii) (A) deem
Executive, solely with respect to service on and after January 1, 2012, to have
reached his SERP Eligibility Date and to be entitled to receive the balance in
his notional account consisting of the sum of company contributions and deemed
interest or investment gain or loss, as provided in Article IV of the Visteon
Corporation 2010 Supplemental Executive Retirement Plan, (B) deem Executive to
be fully vested in the balance of his notional accounts under the Visteon
Corporation Savings Parity Plan, and (C) pay such amounts, less applicable
withholding taxes, to Executive on the first day of the seventh month following
separation from service, or as soon thereafter as practicable.

4. Release of Claims. Executive agrees that, as a condition to Executive’s right
to receive the payments and benefits set forth in Section 3, within 28 days
following the Separation Date (the “Release Period”), Executive will have
executed and delivered the General Release to the Company and the General
Release will have become effective and irrevocable in accordance with its terms.
If Executive fails to execute and deliver the General Release to the Company, or
if the General Release is revoked by Executive or otherwise does not become
effective and irrevocable in accordance with its terms during the Release
Period, then Executive will not be entitled to any payment or benefit under
Section 3 of this Agreement.

5. Effect on other Arrangements. Executive acknowledges that the payments and
arrangements contained in this Agreement will constitute full and complete
satisfaction of any and all amounts properly due and owing to Executive as a
result of his employment with the Company and the termination thereof. Executive
agrees that, as of the Separation Date, this Agreement supersedes and replaces
the severance terms under any plan, program, policy or practice or contract or
agreement of the Company, including without limitation the provisions of the
2010 Visteon Executive Severance Plan and of the Executive Officer Change in
Control Agreement between Executive and the Company dated October 17, 2011 (the
“Change in Control Agreement”) and that the Company has no further obligations
to Executive under the terms of the 2010 Visteon Executive Severance Plan or the
Change in Control Agreement.

6. Restrictive Covenants

(a) Non-Compete; Non-Solicitation. Executive agrees that for a period beginning
on the Separation Date and ending on the first anniversary of the Separation
Date, Executive will not, without the prior written consent of the Chairman of
the Board or the Chief Executive Officer of the Company, (i) engage in or
perform any services of a similar nature to those performed by Executive at the
Company for any other corporation or business which is primarily engaged in the
design, manufacture, development, promotion or sale of climate, instrument and
door panels or electronic components for the automotive industry within North
America, Latin America, Asia, Australia or Europe in competition with the
Company or any of the Company’s subsidiaries or Affiliates, or any joint
ventures to which the Company or any of the Company’s subsidiaries or Affiliates
are a party (“Competing Business”), (ii) otherwise engage in any Competing
Business, including, without limitation, by diverting or attempting to divert
from the Company, or any of its subsidiaries or affiliates, any business
whatsoever, by influencing or attempting to influence, or soliciting or
attempting to solicit any of the customers of the Company or any of its
subsidiaries or affiliates (or any potential customers with whom the Company or
any of its subsidiaries or affiliates had business contact in the preceding
year) with whom Executive may have dealt at any time during his employment by
Company, or concerning whom Executive obtained information described in
Section 6(b) through his employment with the Company; (iv) recruit, solicit,
hire, attempt to hire or assist any other person to hire any employee of the
Company or any of its subsidiaries or affiliates

 

3



--------------------------------------------------------------------------------

or any person who was an employee of any of the foregoing in the six months
immediately preceding the Separation Date, or solicit or encourage any employee
of any of the foregoing to terminate employment; or (v) otherwise assist any
person in any way to do, or attempt to do, anything prohibited by the foregoing.

(b) Confidential Information. Executive agrees that Executive will not, at any
time after the Separation Date, divulge, furnish or make available to any person
any confidential knowledge, information or materials, whether tangible or
intangible, regarding proprietary matters relating to the Company, including,
without limitation, trade secrets, customer and supplier lists, pricing
policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition or disposition plans, new
personnel employment plans, methods of manufacture, technical processes, designs
and design projects, inventions and research projects and financial budgets and
forecasts of the Company except (i) information which at the time is available
to others in the business or generally known to the public other than as a
result of disclosure by Executive not permitted hereunder, and (ii) when
required to do so by a court of competent jurisdiction, by any governmental
agency or by any administrative body or legislative body (including a committee
thereof) with purported or apparent jurisdiction to order Executive to divulge,
disclose or make accessible such information.

(c) Non-Disparagement. Executive agrees to refrain from publishing or providing
any oral or written statements about the Company or its subsidiaries or
affiliates, or any of such entities’ officers, employees or directors that are
disparaging, slanderous, libelous, defamatory, injurious to their business or
financial interests, or that disclose private or confidential information about
their business affairs, or that constitute an intrusion into their private
lives, or that give rise to unreasonable publicity about their private lives, or
that place them in a false light before the public, or that constitute a
misappropriation of their name or likeness. Subject to Executive’s continuing
obligations to comply with the confidentiality covenants of Section 6(b),
nothing in this Section 6 will preclude Executive from responding truthfully to
any legal process or truthfully testifying in a legal or regulatory proceeding,
provided that, to the extent permitted by law, Executive promptly informs the
Company of any such obligation before participating in any such proceedings. The
Company and its officers and directors will not publish or provide any oral or
written statements about Executive that are disparaging, slanderous, libelous or
defamatory, or that disclose private or confidential information about
Executive’s business or personal affairs, or that constitute an intrusion into
Executive’s private life, or that give rise to unreasonable publicity about
Executive’s private life, or that place Executive in a false light before the
public, or that constitute a misappropriation of Executive’s name or likeness.
Nothing herein will preclude the Company or any of its affiliates, employees,
officers, directors, stockholders, members, principals or assigns from
responding truthfully to any legal process or truthfully testifying in a legal
or regulatory proceeding, provided that to the extent permitted by law, the
Company will promptly inform Executive in advance if it has reason to believe
such response or testimony will directly relate to Executive, or preclude the
Company from complying with applicable disclosure requirements.

7. Miscellaneous.

(a) Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (“Section 409A”) or are
exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement will be interpreted and administered so as to be in compliance
therewith. If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company will,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum

 

4



--------------------------------------------------------------------------------

extent reasonably appropriate to conform with Section 409A. The Parties hereby
acknowledge and agree that (i) the payments and benefits due to Executive under
Section 3 above (other than Section 3(b)) are payable or provided on account of
Executive’s “separation from service” within the meaning of Section 409A,
(ii) the payments and benefits under this Agreement are intended to be treated
as separate payments for purposes of Section 409A, and (iii) Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code.
Notwithstanding any provision of this Agreement to the contrary, any payment
under this Agreement that is considered nonqualified deferred compensation
subject to Section 409A will be paid no earlier than (1) the date that is six
months after the date of Executive’s separation from service, or (2) the date of
Executive’s death. In no event may Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement.

(b) Withholding. The Company or its affiliates, as applicable, may withhold from
any amounts payable or benefits provided under this Agreement such Federal,
state, local, foreign or other taxes as will be required to be withheld pursuant
to any applicable law or regulation. Notwithstanding the foregoing, Executive
will be solely responsible and liable for the satisfaction of all taxes,
interest and penalties that may be imposed on Executive in connection with this
Agreement (including any taxes, interest and penalties under Section 409A of the
Code), and neither the Company nor its affiliates will have any obligation to
indemnify or otherwise hold Executive harmless from any or all of such taxes,
interest or penalties.

(c) Severability. In construing this Agreement, if any portion of this Agreement
is found to be invalid or unenforceable, the remaining terms and provisions of
this Agreement will be given effect to the maximum extent permitted without
considering the void, invalid or unenforceable provision.

(d) Successors. This Agreement is personal to Executive and without the prior
written consent of the Company will not be assignable by Executive other than by
will or the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by Executive’s surviving spouse, heirs and legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its affiliates, and their respective successors and assigns.
Except as provided in the next sentence, the Company may not assign this
Agreement or delegate any of its obligations hereunder without the prior written
consent of Executive. The Company, however, will cause any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all or a substantial portion of its business and/or assets to
assume this Agreement expressly in writing and to expressly agree to perform
this Agreement immediately upon such succession in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

(e) Final and Entire Agreement; Amendment. This Agreement (including Exhibit B),
together with the General Release, represents the final and entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and discussions between the Parties hereto and/or
their respective counsel with respect to the subject matter hereof. Any
amendment to this Agreement must be in writing, signed by duly authorized
representatives of the Parties, and stating the intent of the Parties to amend
this Agreement.

(f) Representation By Counsel. Each of the Parties acknowledges that it or he
has had the opportunity to consult with legal counsel of its or his choice
before the execution of this Agreement and the General Release. Without limiting
the generality of the foregoing, Executive acknowledges that he has had the
opportunity to consult with his own independent legal counsel to review this
Agreement for purposes of compliance with the requirements of Section 409A or an
exemption therefrom, and that he is relying solely on the advice of his
independent legal counsel for such purposes. Moreover, the Parties acknowledge
that they have participated jointly in the negotiation and drafting of this
Agreement and the General Release. If any ambiguity or question of intent or
interpretation arises, this Agreement and the General Release will be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

(g) Governing Law; Jurisdiction. This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, will be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the choice of law provisions thereof. Each of the parties
agrees that any dispute between the parties will be resolved only in the courts
of the State of Delaware or the United States District Court for the District of
Delaware and the appellate courts having jurisdiction of appeals in such courts.
In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (i) submits in any proceeding
relating to this Agreement or Executive’s employment by the Company or any
affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding will be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (ii) consents that any such Proceeding may and will
be brought in such courts and waives any objection that Executive or the Company
may now or thereafter have to the venue or jurisdiction of any such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same, (iii) WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR
ANY AFFILIATE OF THE COMPANY, OR EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER,
OR THE ENFORCEMENT OF, THIS AGREEMENT, (iv) agrees that service of process in
any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at Executive’s or the Company’s address as
provided in Section 7(h) hereof, and (v) agrees that nothing in this Agreement
will affect the right to effect service of process in any other manner permitted
by the laws of the State of Delaware.

(h) Notices. All notices and other communications hereunder will be in writing
and will be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;

If to the Company: Visteon Corporation, One Village Center Drive, Van Buren
Township, MI 48111, Attention: General Counsel;

or to such other address as either Party will have furnished to the other in
writing in accordance herewith. Notice and communications will be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.

(i) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which will be deemed an original, but all of which taken together will
constitute one original instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

VISTEON CORPORATION

By:

  /s/ Timothy D. Leuliette Its:   President and Chief Executive Officer

 

EXECUTIVE

/s/ Martin E. Welch III

MARTIN E. WELCH III

 

7



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is entered into by and between Martin E.
Welch III (the “Executive”) and Visteon Corporation (the “Company”) as of
October 3, 2012.

1. Employment Status. Executive’s employment with the Company and its affiliates
terminated effective as of October 3, 2012.

2. Payments and Benefits. Upon the effectiveness of the terms set forth herein,
the Company will provide Executive with the benefits set forth in Section 3 of
the Separation Agreement between Executive and the Company dated as of
October 3, 2012 (the “Separation Agreement”), upon the terms, and subject to the
conditions, of the Separation Agreement. Executive agrees that he is not
entitled to receive any additional payments as wages, vacation or bonuses except
as otherwise provided under Sections 2 and 3 of the Separation Agreement.

3. No Liability. This Release does not constitute an admission by the Company or
its affiliates or their respective officers, directors, partners, agents, or
employees, or by Executive, of any unlawful acts or of any violation of federal,
state or local laws.

4. Claims Released by Executive. In consideration of the payments and benefits
set forth in Section 2 of this Release, Executive for himself, his heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its respective affiliates and their
respective predecessors, successors and assigns (the “Visteon Group”) and each
of its officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Visteon Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation,
(a) law or equity claims; (b) contract (express or implied) or tort claims;
(c) claims for wrongful discharge, retaliatory discharge, whistle blowing,
libel, slander, defamation, unpaid compensation, wage and hour violations,
intentional infliction of emotional distress, fraud, public policy contract or
tort, and implied covenant of good faith and fair dealing, whether based in
common law or any federal, state or local statute; (d) claims under or
associated with any of the Visteon Group’s equity compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964 as amended by
the Civil Rights Act of 1991, the Equal Pay Act of 1962, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Equal Pay
Act, the Lilly Ledbetter Fair Pay Act or any other foreign, federal, state or
local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Visteon Group or the separation of
Executive’s employment with the Visteon Group.

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that

 

A-1



--------------------------------------------------------------------------------

Executive may have against the Visteon Group as of the date he signs this
Release. This Release specifically includes a waiver of rights and claims under
the Age Discrimination in Employment Act of 1967, as amended, and the Older
Workers Benefit Protection Act. Executive acknowledges that as of the date he
signs this Release, he may have certain rights or claims under the Age
Discrimination in Employment Act, 29 U.S.C. §626 and he voluntarily relinquishes
any such rights or claims by signing this Release.

Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Visteon Group from (i) any obligation under the Separation
Agreement, including without limitation Section 3 of the Separation Agreement;
(ii) any obligation to provide all benefit entitlements under any Company
benefit or welfare plan, including the Company’s 401(k) plan, that were vested
as of the Separation Date; and (iii) any rights or claims that relate to events
or circumstances that occur after the date that Executive executes this Release.
In addition, nothing in this Release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Executive
believes he may have against the Releasees. However, by executing this Release,
Executive hereby waives the right to recover any remuneration, damages,
compensation or relief of any type whatsoever from the Company in any proceeding
that Executive may bring before the Equal Employment Opportunity Commission or
any similar state commission or in any proceeding brought by the Equal
Employment Opportunity Commission or any similar state commission on Executive’s
behalf.

5. Bar. Executive acknowledges and agrees that if he should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 3 of the Separation Agreement. The
Company acknowledges and agrees that if it should hereafter make any claim or
demand or commence or threaten to commence any action, claim or proceeding
against Executive with respect to any cause, matter or thing which is the
subject of the release under Section 5 of this Release, this Release may be
raised as a complete bar to any such action, claim or proceeding, and Executive
may recover from the Company all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees.

6. Governing Law. This Release will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of laws
principles.

7. Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he was given a period of 21 calendar
days within which to consider and execute this Release, and to the extent that
he executes this Release before the expiration of the 21 day period, he does so
knowingly and voluntarily and only after consulting his attorney. Executive
acknowledges and agrees that the promises made by the Visteon Group hereunder
represent substantial value over and above that to which Executive would
otherwise be entitled.

8. Revocation. Executive has a period of seven calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 7(h) of the
Separation Agreement, and this Release will not become effective or enforceable
until such revocation period has expired. Executive understands that if he
revokes this Agreement, it will be null and void in its entirety, and he will
not be entitled to any payments or benefits provided in this Release, including
without limitation under Section 2 of the Release.

 

A-2



--------------------------------------------------------------------------------

9. Miscellaneous. This Release is the complete understanding between Executive
and the Visteon Group in respect of the subject matter of this Release and
supersedes all prior agreements relating to Executive’s employment with the
Visteon Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release will remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision will be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Visteon Group to carry out the provisions of this Release.

11. Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

VISTEON CORPORATION

By:

    Its:  

 

EXECUTIVE

  

MARTIN E. WELCH III

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Equity Awards

 

Date of Grant

   Type of Equity Award    Outstanding Shares on
Separation Date
(PSUs shown at target)    Vesting Date    Exercise Price
of Options

2/28/2012

   Restricted Stock    10,254    2/28/2013    —  

2/28/2012

   Restricted Stock    10,255    2/28/2014    —  

2/28/2012

   Restricted Stock    10,255    2/28/2015    —  

10/17/2011

   Options    5,966    4/17/2012    $49.45

10/17/2011

   Options    5,967    10/17/2012    $49.45

2/28/2012

   Options    3,889    2/28/2013    $53.57

2/28/2012

   Options    3,889    2/28/2014    $53.57

2/28/2012

   Options    3,890    2/28/2015    $53.57

2/28/2012

   PSUs    12,043    12/31/2014    —  

 

B-1